Citation Nr: 0812729	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for sarcoidosis.  

4.  Entitlement to an increased initial rating for bilateral 
pes planus, currently rated as 10 percent disabling.  

5.  Entitlement to an increased initial rating for chronic 
bilateral sacroileitis, currently rated as 10 percent 
disabling.  

6.  Entitlement to an increased initial rating for arthritis 
of the cervical spine, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased initial rating for 
gastroesophageal reflux with esophagitis and duodenitis, 
currently rated as 10 percent disabling.

8.  Entitlement to an initial compensable rating for 
chondromalacia, right knee, currently rated as 0 percent 
disabling.

9.  Entitlement to an initial compensable rating for 
chondromalacia, left knee, currently rated as 0 percent 
disabling.

10.  Entitlement to an initial compensable rating for 
Achilles tendonitis, right foot, currently rated as 0 percent 
disabling.

11.  Entitlement to an initial compensable rating for 
Achilles tendonitis, left foot, currently rated as 0 percent 
disabling.

12.  Entitlement to an initial compensable rating for 
residual scarring of the right foot, currently rated as 0 
percent disabling.

13.  Entitlement to an initial compensable rating for hallux 
valgus, right foot, currently rated as 0 percent disabling.

14.  Entitlement to an initial compensable rating for hallux 
valgus, left foot, currently rated as 0 percent disabling

15.  Entitlement to an initial compensable rating for 
prostatism, currently rated as 0 percent disabling.  


(The issue of entitlement to VA vocational training and 
rehabilitation services will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1976; he had other periods of active service, including from 
January 1985 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to increased initial ratings for 
bilateral pes planus, chronic bilateral sacroileitis, 
arthritis of the cervical spine, gastroesophageal reflux with 
esophagitis and duodenitis, chondromalacia, right knee, 
chondromalacia, left knee, Achilles tendonitis, right foot, 
Achilles tendonitis, left foot, residual scarring of the 
right foot, hallux valgus, right foot, hallux valgus, left 
foot, and for prostatism, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The persuasive evidence does not demonstrate a current 
right hip disorder was manifest during active service, or 
developed as a result of an established event, injury, or 
disease during active service.

3.  The persuasive evidence does not demonstrate that there 
is current chronic sinusitis that was manifest during active 
service, or developed as a result of an established event, 
injury, or disease during active service.

4.  The persuasive evidence does not demonstrate that there 
is current sarcoidosis that was manifest during active 
service, or developed as a result of an established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A chronic right hip disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Chronic sinusitis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  Sarcoidosis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2005 and July 2007.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran filed his initial claims for service 
connection prior to his discharge from service in September 
2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in July 2007.  The veteran has been thoroughly 
informed consistent with controlling law.  He responded to a 
July 2007 letter from the RO indicating he had no additional 
evidence to submit.  Any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Under the VCAA, a medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  Examination is not required in 
this case, because the veteran has not shown evidence of 
current disability, and no disability was noted at service 
separation.  The veteran has not presented competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  In 
addition, service connection for certain chronic diseases 
such as sarcoidosis and arthritis may be established based 
upon a legal "presumption" by showing that the disease 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Factual Background

Service treatment records show the veteran was treated for 
upper respiratory problems, including chronic sinusitis on 
several occasions in 1972, 1973 and 1974.  In an October 1981 
missile duty examination, the lungs, nose and musculoskeletal 
system were noted as normal.  In April 1990, there was 
treatment for sarcoidosis; however, X-ray in October 1993 
showed a normal chest.  In April 1997, it was noted he had a 
questionable history of sarcoidosis.  

In October 1999, he was treated for complaints of 
lightheadedness and dizziness associated with sinusitis-
related seasonal allergies over the past few years.  He was 
noted to be symptoms free as to his sinuses at that time.  In 
December 1999, he was treated for allergies. There was 
treatment for right hip complaint in August 2000.  He alleges 
he was treated frequently in service for sinusitis.  

The veteran underwent a VA fee basis medical examination in 
June 2004.  At the time he complained of a sinus disorder, a 
hip disorder and sarcoidosis.  He reported sinus difficulties 
since 1975, occurring intermittently about 35 times per year 
and lasting several hours at a time.  He noted that he would 
also have headaches and sometimes require antibiotics.  There 
was no functional impairment and no loss of work time.  He 
reported problems with right hip movement but no known 
injury.  He reported weekly flare-ups with standing and 
walking lasting for a couple of hours but not interfering 
with daily performance of activities.  There was no 
incapacitation, no treatment, no prosthetic implants and no 
lost work time.  The veteran also reported sarcoidosis 
diagnosed in 1990.  This reportedly did not affect body 
weight but did cause persistent night sweats and fever.  
There was no current treatment, no lost work reported or 
functional impairment.  

On examination, the ears, nose and throat were unremarkable.  
The lungs were clear to auscultation.  The extremities were 
intact with normal muscle stretch, reflexes, sensation and 
strength.  There was no tenderness or spasm noted anywhere 
through the musculoskeletal system.  Posture and gait were 
normal.  The right hip showed no abnormal appearance.  There 
were no limitations of the right hip due to pain, fatigue, 
weakness, incoordination or lack of endurance.  Range of 
motion was normal.  The chest X-ray showed granulomatous 
calcifications involving the right hilum and adjacent right 
upper lobe but with no active disease associated.  There was 
no evidence of acute infiltrate or pleural effusion.  Three 
view X-ray of the sinuses showed sinuses to be well-aerated 
and clear with no osseous abnormalities noted.  The right hip 
X-ray showed no fracture, dislocations or osseous 
abnormalities.  Mineralization was normal as well as 
articular soft tissues.  The joint spaces were well-
maintained.  

As to the claimed condition of the sinus, the diagnosis was 
no pathology to make a diagnosis.  Subjective factors were 
sinus difficulties since 1975, objective factors were none.  
As to the claimed condition of the right hip, the diagnosis 
was no pathology to make a diagnosis.  Subjective factors 
problems with right hip movement, objective factors were 
none.  As to the claimed condition of the sarcoidosis, the 
diagnosis was no pathology to make a diagnosis.  Subjective 
factors included sarcoidosis diagnosed in 1990, objective 
factors were none.  

Additional private treatment records primarily show treatment 
for the feet.  In June 2005, it was noted that the veteran 
took Loratadine for allergic rhinitis.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).
Initially the Board notes, that virtually everyone 
experiences rhinitis from time to time, and such is not 
necessarily indicative of a chronic disorder.  The veteran's 
service treatment records while noting occasional treatment 
for upper respiratory problems, including sinusitis in the 
early 1970's, the records do not show ongoing treatment for 
any upper respiratory disorder throughout the remainder of 
the veteran's lengthy period of service.  The thorough June 
2004 VA fee-basis medical examination unequivocally showed no 
diagnosis.  Moreover, the veteran has presented no post-
service evidence of chronic sinusitis.  Although he alleges a 
current disorder, the record reflects merely minimal 
treatment for allergic rhinitis with Loratadine.  Thus, 
current, post-service, sinusitis is not shown.  

As to a right hip disorder, the isolated complaint and 
treatment in August 2000 does not in and of itself establish 
chronic disability.  There was no right hip disorder 
confirmed by diagnosis on the June 2004 VA fee-basis medical 
examination.  Moreover, there is no diagnosis post-service.  
The veteran has not presented competent evidence of current 
disability of the right hip.  There is no evidence of 
arthritis within the presumptive period following service or 
otherwise in the record.  On this basis , service connection 
cannot be granted 

As to sarcoidosis, although there was diagnosis in 1990, the 
Board notes the negative chest X-ray in 1993 and the negative 
findings on the June 2004 VA fee-basis medical examination.  
The medical records as a whole show that the sarcoidosis 
resolved without any residual disability.  The veteran has 
not presented any competent evidence of current disability 
and alleges no current treatment.  There is no evidence of 
sarcoidosis within the presumptive period following service.  
On this basis , service connection cannot be granted

The veteran's service treatment records, including the 
separation examination in June 2004, do not affirmatively 
establish that chronic disabilities of the right hip, 
sarcoidosis or chronic sinusitis were present in service.  In 
addition, the veteran has not presented evidence of current 
treatment for sarcoidosis or the right hip, and his alleged 
treatment for sinusitis appears to be actually classified as 
treatment for allergic rhinitis in the private treatment 
records.  He has indicated that there is no additional 
evidence to support his claims, so the Board draws its 
conclusions based on the evidence of record.  

Post-service medical records show no diagnosis of the three 
disorders alleged, and without a currently diagnosed 
condition, there may be no service connection.  Degmetich, 
supra.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his beliefs that he has right hip pain, takes 
Loratadine, and has a history of sarcoidosis.  However, it 
has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claims.

In the absence of competent evidence of current disability, 
chronic disability in service or a nexus between the two, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a right hip disability 
is denied.  

Entitlement to service connection for chronic sinusitis is 
denied.  

Entitlement to service connection for sarcoidosis is denied.




REMAND

Remand is required in order to fulfill the VA's duties under 
the VCAA.  The veteran's initial examination for VA benefits 
was accomplished in June 2004 via a fee-basis medical 
examination.  Since that time, he has complained of increased 
symptoms and pain related to all of the disabilities for 
which he seeks increased ratings.  Moreover, as to the claims 
related to the feet, including bilateral pes planus, 
bilateral Achilles tendonitis, bilateral hallux valgus, and 
right foot scarring, the veteran has submitted additional 
information since the most recent statement of the case which 
suggests that additional examination is in order.  
Specifically, the veteran's private podiatrist stated in 
April 2007 that he would consider the condition of pes planus 
pronounced 'according to the paperwork' the veteran had shown 
him.  It is unclear what documents the podiatrist reviewed.  
He also noted that the veteran suffered with Achilles 
tendonitis and knee and hip pain.  The doctor noted that the 
veteran was to return for a follow up visit in six weeks.  It 
does not appear that this evidence was reviewed by the RO, 
and the veteran's representative did not waive consideration 
of this evidence by the RO.

As noted elsewhere in this decision, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Considering the ongoing treatment, the length of time since 
the last examinations, and current complaints of increased 
symptomatology, remand for examination(s) is warranted.  

Also, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

On remand, the RO/AMC must provide notice that satisfies the 
criteria set forth by the Court in Vazquez-Flores.  

As to the claims involving limitation of motion, the Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2007).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation consistent with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The AMC/RO should contact the veteran 
and obtain updated records from his 
private podiatrist dated after April 
2007.  All attempts to procure records 
should be documented in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be scheduled for 
appropriate VA examination(s) for his 
multiple service-connected disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician(s) conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician(s) should identify what 
symptoms, if any, the veteran currently 
manifests that are attributable to his 
service-connected disabilities.  The 
examiners must conduct detailed 
examinations.  

As to the orthopedic claims, the 
physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  
Adequate reasons and bases are to be 
provided in the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and 
consideration of all evidence not already 
reviewed by the AMC/RO, including 
evidence submitted by the veteran to the 
Board and any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the veteran should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


